DocuSign Envelope ID: 9A1420FA-8621-468B-9916-503BC883E969

                 Case 3:19-cv-01480-N Document 1-1 Filed 06/21/19                   Page 1 of 1 PageID 21


                                                             VERIFICATION


                 My name is Ravit “David” Pab, my date of birth is January 1, 1992, and my address is
                 c/o Equal Justice Center, 510 S Congress Ave., Ste 206, Austin, TX 78704.

                 I declare under penalty of perjury that the foregoing factual statements are true and
                 correct.
                                                                                May 31, 2019
                 Executed in Clarke County, State of Georgia, on __________________________.



                                                                   ____________________________________

                                                                         Ravit “David” Pab. Plaintiff
